DETAILED ACTION
Response to Remarks and Amendments
Objections to the specification and claims set forth previously have been withdrawn due to amendments made by the Applicant.  Previous claim rejections under 35 USC 112(b) have been withdrawn due to amendments made by the Applicant.  
Amendment to the abstract and specification filed on August 30, 2021 have been entered.
Applicant's claim amendments have necessitated the new grounds of claim rejections presented below.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Pre-amble of claim 2 states: “The fastener of claim 1” while the pre-amble of the parent claim 1 has been amended to state the following: “A press-in fastener.”  Examiner suggests changing the pre-amble of the dependent claim 2 to match the pre-amble of the parent claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US-2017/0114814-A1) in view of Skufca et al. (US Patent 5575601A).

Regarding claim 1,
Maloney discloses: 
As shown in Figures 6b-6c and Figures 3-4, a fastener comprising: a head 342 at the top being the largest diameter of the fastener; a displacer 331 located immediately below the head 342.
an undercut 333 adapted to receive the cold flow of material from a first object 37 caused by contact with the displacer 331.  “As described below, the undercut 33 receives the cold flow of metal from the panel 37 during installation, which captivates the fastener 30 to the panel 37.” [0019]
fastener has a shank 330 as shown in Figure 6c extending downwardly from the undercut 333 to a distal bottom end of the fastener

Maloney does not disclose, but Skufca et al. (hereinafter referred to as Skufca) teaches:
A fastener with a spiral helix knurled surface composed of helical crests and corresponding valleys between the helical crests, as shown in Figures 2-3.
The knurled shank having helical crests 26 constructed at a uniformly consistent helix angle “α” of 45-degrees.  
The fastener 22 is pressed into the receiving hole 16 of the object 10 by interference fit.  See col 4, lines 8-11.
Skufca teaches that the press-in fastener shown in Figures 2-3 can be easily installed by a simple axial driving step (pressed) without the use of special tools and provides advantage over the threaded fastener which are labor intensive to assemble.  See col 2, line 33 and col 1, line 23.
The fastener 22 with helical crests 26 shown in Skufca is formed on a component 12 instead of being formed on a shank of a fastener.  Examiner notes that the press-in fastener shown in Skufca meeting the claimed limitations (i.e. helical crests at a uniform consistent angle of 45-degrees) will provide a self-threading rotation to the fastener when pressed into the receiving hole of an object by an interference fit once the helical crests are formed on a shank of a fastener (as set forth below).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shank of the fastener shown in Maloney to have helical crests constructed at a uniformly consistent helix angle similar to the ones taught by Skufca in order to allow the fastener to be installed easily without the need of special tools, thereby speeding up the assembly of components.  

Regarding claim 2,
Maloney (as modified by Skufca in the rejection of claim 1) discloses: 
The fastener of claim 1 wherein an outer surface of the helical crests lie at a uniform helix angle of 45 degrees to a central axis of the fastener.  
Skufca teaches helical ribs 26 with a uniform helix angle of 45-degrees.  See col 3, line 50.

Regarding claim 3,
Maloney (as modified) discloses: 
An assembly, comprising: a first object 37 composed of ductile material having a first hole 45 for receiving a fastener.  
Maloney discloses first object 37 to be a sheet metal panel.  The sheet metal panel 37 is ductile as it deforms to captivate the fastener.
the fastener of claim 1 (as set forth above in the rejection of claim 1) pressed into the first object hole 45 and affixed to the first object 37 by the cold flow of material of the first object 37 into the fastener undercut 333.

Maloney discloses a second panel that can be affixed below the first panel by engaging with the distal end of the fastener (see paragraph 27).  Maloney does not explicitly show a second panel in the drawings.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the shank of the fastener shown in Figure 6c for affixing a first object to a second object as the helical, spiral threads with crests provides a means of rigidly affixing the objects together by interference fit with the crests.   



Maloney (as modified) discloses: 
As set forth above in the rejection of claim 3, the second panel can be attached to the distal bottom end of the fastener using the helical crests on the shank.  This will result in an assembly wherein first and second objects are positioned in abutment.

Regarding claim 5:  rejection of claim 2 above discloses all the limitations of this claim.

Regarding claim 6,
Maloney (as modified by Skufca) discloses that the object receiving the spiral shank of the fastener (i.e. second object) is made out of plastic while Maloney teaches that the first object that engages into the fastener undercut is made out of sheet metal.  Once molded, plastics are less ductile than sheet metals.
Also, it would have been obvious to one having ordinary skill in the art at the time of filing to have chosen a second object composed of a material of less ductility than the ductility of the first object, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material.  MPEP 2144.07.


Maloney (as modified by Skufca) discloses that the object receiving the spiral shank of the fastener (i.e. second object) is made out of plastic.
Also, it would have been obvious to one having ordinary skill in the art at the time of filing to have chosen ABS plastic as the material of choice for the second object, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material.  MPEP 2144.07.  ABS plastics makes for a good choice since they are widely available at a low cost and can be easily used in the injection molding process to form parts of various shapes.

Regarding claim 8,
Maloney teaches the first object to be made out sheet metal and aluminum is commonly used for sheet metal panels due to its wide availability, ductility, corrosion resistance, light weight and strength.
Also, it would have been obvious to one having ordinary skill in the art at the time of filing to have chosen aluminum as the material of choice for the first object, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  It is also a common knowledge to choose a material that has sufficient MPEP 2144.07. 
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677